DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 9/14/22, with respect to the rejection(s) of claim(s) 1, 11 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior art FR2802227 (Genetay) and US 4,757,560 (Grimstad).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 16 of U.S. Patent No. 9,487,937. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
	Claim 4 of ‘937 anticipates the claimed subject matter of claims 1-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.
	Claim 16 of ‘937 anticipates the claimed subject matter of claims 1-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,208,471. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
	Claim 4 of ‘471 anticipates the claimed subject matter of claims 1, 3, 5-11, 13 and 15-20 by claiming a method of providing a bracket as claimed including the placement of the fasteners and the adjustment of a roll of a tank about a fore-aft axis.
	Claim 5 of ‘471 anticipates the claimed subject matter of claims 1, 2, 4, 6-12, 14 and 16- 20 by claiming a method of providing a bracket as claimed including the placement of the fasteners and the adjustment of a pitch of a tank about a lateral axis.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,214,890. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
	Claim 7 of ‘890 anticipates the claimed subject matter of claims 1-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,995,482. Although the claims at issue are not identical, they are not patentably distinct from each other for at least the following reasons:
	Claim 1 of ‘482 anticipates the claimed subject matter of claims 1-9 and 11-20 including the requirement of a toilet, bowl, bracket, gasket, valve, valve nut, number and placement of fasteners and the adjustment of the fasteners to adjust pitch and roll of the tank.
	Claim 3 of ‘482 anticipates the additional claimed subject matter of claim 10 regarding the fasteners being arranged in a triangular pattern.

	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 19 of U.S. Patent No. 10,260,221 in view of US 2,108,625 (Tilden).
	Claims 1, 13 and 19 of ‘221 each anticipate the claimed subject matter of providing a bracket with three fasteners arranged in a triangle however it does not specify using the fasteners to alter the angle of the tank.
	Tilden teaches a mounting bracket (30/50/74) for a toilet comprising a plurality of fasteners (42/56) and teaches that adjusting the fasteners in a non-uniform manner will alter the angle of the supported/coupled tank on the bowl (Pg. 2 C2 L49-62).
	It would have been obvious to one of ordinary skill in the art that adjusting one of the three spaced apart fasteners would adjust the angle of the tank toward or away from the region of that fastener, as taught by Tilden, thereby permitting the three fasteners of ‘221 to be used to adjust the roll and pitch of the tank to ensure its level installation without requiring expensive alterations or modifications to the bowl and/or tank.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2802227 (Genetay).
	Regarding claims 1-5 and 9, Genetay discloses a mounting bracket for coupling a tank and a bowl of a toilet, the mounting bracket comprising:
	an inlet opening (14);
	a first fastener (28) on a rearward side of the inlet opening via a first opening (24) of the mounting bracket;
	a second fastener (28) on a forward side of the inlet opening via a second opening (24) of the mounting bracket; and
	a third fastener (28) on the forward side of the inlet opening via a third opening (24) of the mounting bracket,
	wherein the angle of the tank with respect to the bowl is adjustable using a combination of at least two fasteners selected from the first fastener, the second fastener and the third fastener.
	A bracket as disclosed by Genetay having three fasteners positioned as they are would permit adjustment of the pitch and roll of the tank about a lateral axis or a fore and aft axis by altering the degree to which the different fasteners including any combination of the first, second and third fastener are secured to the bowl.
	It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

	Regarding claim 6, Genetay further discloses the inclusion of a valve (8) configured to connect an inlet of the bowl with an outlet of the tank, the valve comprising a valve body extending through the outlet (Fig. 4).

	Regarding claim 7, Genetay further discloses the inclusion of a valve nut (16) coupled to the valve body.

	Regarding claim 8, Genetay further discloses the inclusion of a flexible gasket (37) disposed around the valve nut between the mounting bracket and the bowl.

	Regarding claim 10, Genetay discloses that the first, second and third fastener are arranged in a triangular pattern around the inlet opening (Fig. 1).

	Regarding claims 11-15 and 19, Genetay discloses a toilet comprising:
	a tank (2);
	a bowl (34);
	a mounting bracket (12) comprising:
	an inlet opening (14);
	a first fastener (28) on a rearward side of the inlet opening via a first opening (24) of the mounting bracket;
	a second fastener (28) on a forward side of the inlet opening via a second opening (24) of the mounting bracket; and
	a third fastener (28) on the forward side of the inlet opening via a third opening (24) of the mounting bracket,
	wherein the angle of the tank with respect to the bowl is adjustable using a combination of at least two fasteners selected from the first fastener, the second fastener and the third fastener.
	A bracket as disclosed by Genetay having three fasteners positioned as they are would permit adjustment of the pitch and roll of the tank about a lateral axis or a fore and aft axis by altering the degree to which the different fasteners including any combination of the first, second and third fastener are secured to the bowl.
	It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

	Regarding claim 16, Genetay further discloses the inclusion of a valve (8) configured to connect an inlet of the bowl with an outlet of the tank, the valve comprising a valve body extending through the outlet (Fig. 4).

	Regarding claim 17, Genetay further discloses the inclusion of a valve nut (16) coupled to the valve body.

	Regarding claim 18, Genetay further discloses the inclusion of a flexible gasket (37) disposed around the valve nut between the mounting bracket and the bowl.

	Regarding claim 20, Genetay discloses a mounting bracket for coupling a tank and a bowl of a toilet, the mounting bracket comprising:
	an inlet opening (14);
	a first fastener (28) on a forward side of the inlet opening via a first opening (24) of the mounting bracket; and
	a second fastener (28) on a forward side of the inlet opening via a second opening (24) of the mounting bracket, 
	wherein an angle of the tank with respect to the bowl is adjustable using a combination of the first fastener and the second fastener.
	A bracket as disclosed by Genetay having two fasteners positioned as they are would permit adjustment of the angle of the tank by altering the degree to which the different fasteners are secured.
	It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

Claims 1-7, 9-17 and 19-20 are rejected in the alternate under 35 U.S.C. 102(a)(1) as being anticipated by US 4,757,560 (Grimstad).
	Regarding claims 1-5 and 9, Grimstad discloses a mounting bracket for coupling a tank and a bowl of a toilet, the mounting bracket comprising:
	an inlet opening (20);
	a first fastener (14) on a rearward side of the inlet opening via a first opening (30) of the mounting bracket;
	a second fastener (14) on a forward side of the inlet opening via a second opening (30) of the mounting bracket; and
	a third fastener (14) on the forward side of the inlet opening via a third opening (30) of the mounting bracket,
	wherein the angle of the tank with respect to the bowl is adjustable using a combination of at least two fasteners selected from the first fastener, the second fastener and the third fastener.
	A bracket as disclosed by Grimstad having three fasteners positioned as they are would permit adjustment of the pitch and roll of the tank about a lateral axis or a fore and aft axis by altering the degree to which the different fasteners including any combination of the first, second and third fastener are fastened.
	It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

	Regarding claim 6, Grimstad further discloses the inclusion of a valve (17) configured to connect an inlet of the bowl with an outlet of the tank, the valve comprising a valve body extending through the outlet (Fig. 2).

	Regarding claim 7, Grimstad further discloses the inclusion of a valve nut (25) coupled to the valve body.

	Regarding claim 10, Grimstad discloses that the first, second and third fastener are arranged in a triangular pattern around the inlet opening (Fig. 1).

	Regarding claims 11-15 and 19, Grimstad discloses a toilet comprising:
	a tank (11);
	a bowl (12);
	a mounting bracket (10) comprising:
	an inlet opening (20);
	a first fastener (14) on a rearward side of the inlet opening via a first opening (30) of the mounting bracket;
	a second fastener (14) on a forward side of the inlet opening via a second opening (30) of the mounting bracket; and
	a third fastener (14) on the forward side of the inlet opening via a third opening (30) of the mounting bracket,
	wherein the angle of the tank with respect to the bowl is adjustable using a combination of at least two fasteners selected from the first fastener, the second fastener and the third fastener.
	A bracket as disclosed by Grimstad having three fasteners positioned as they are would permit adjustment of the pitch and roll of the tank about a lateral axis or a fore and aft axis by altering the degree to which the different fasteners including any combination of the first, second and third fastener are fastened.
	It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

	Regarding claim 16, Grimstad further discloses the inclusion of a valve (17) configured to connect an inlet of the bowl with an outlet of the tank, the valve comprising a valve body extending through the outlet (Fig. 2).

	Regarding claim 17, Grimstad further discloses the inclusion of a valve nut (25) coupled to the valve body.

	Regarding claim 20, Grimstad discloses a mounting bracket for coupling a tank and a bowl of a toilet, the mounting bracket comprising:
	an inlet opening (20);
	a first fastener (14) on a forward side of the inlet opening via a first opening (30) of the mounting bracket;
	a second fastener (14) on a forward side of the inlet opening via a second opening (30) of the mounting bracket; and
	wherein the angle of the tank with respect to the bowl is adjustable using a combination of the first fastener and the second fastener.
	A bracket as disclosed by Grimstad having two fasteners positioned as they are would permit adjustment of the angle of the tank by altering the degree to which the different fasteners are fastened.
	It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,108,625 (Tilden) establishes that non-uniform adjustment of any two fasteners attaching a tank to a bowl would permit adjustment of the mounting angle of the tank.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754